PER CURIAM
 Under the narrow scope of a writ of review, 5 V.I.C. §§ 1421-1423, the evidence is not before us. The only possible question open to petitioner (assuming that certain procedural points are decided in his favor) is whether he could be found guilty of disturbing the peace “by fighting with John Richards” although he had been found not guilty of “committ[ing] an assault and battery on the person of John Richards” on the same occasion. It seems manifest that there may be a spontaneous or voluntary fight in which neither party is genuinely an aggressor. In such instance the peace would be disturbed even though no assault and battery occurred.
The order of the District Court denying the petition is affirmed.